Citation Nr: 1438663	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant had extensive service in the Army National Guard.  From February to August 2003, the appellant's unit was called to active duty in support of Operation Enduring Freedom.  He had service in Southwest Asia.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

On VA Form 9, dated in April 2013, the appellant requested a video conference with a Veterans Law Judge from the Board.  To date, that video conference has not been scheduled.  

The AOJ must perform the following actions:

The AOJ must schedule the appellant for a video conference with a Veterans Law Judge from the Board.  Thereafter, if in order, the claims folder should be returned to the Board for further appellate action.  

If the appellant does not report for his requested video conference, a copy of the notice informing him of the date, time, and location of that conference must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



